Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.
Any rejection from the previous office action, which is not restated herein is withdrawn.

Claims 21, 22, 23, 24, 27-32, 33-39, 40 are examined herein on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 21-24, 27-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant' s amendment with respect to claims 21, 27, 33 has been fully considered but is deemed to insert new matter into the claims since the specification as originally filed does not provide support for the recitation, “having, after storage at 25°C and 60% relative humidity for 12 months or after storage at 40°C and 75% relative humidity for 6 months an ephedrine sulfate concentration of 5 mg/mL +/- 3%”. The specification does not teach an ephedrine sulfate concentration of 5 mg/mL +/- 3% after storage. Further, how can ephedrine sulfate concentration be 3% more than initial concentration of 5 mg/mL after storage, and the specification does not teach this recitation. 
Any claim containing limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph as failing to comply with the written description requirement. See MPEP § 2163- § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112, first paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 21, 22, 23, 24, 27, 28-29, 30, 31, 32, 33, 34, 35-36, 37, 38-39, 40 are rejected under 35 U.S.C. 103 as being unpatentable over FDA Prescribing information on label for Akovaz, publ. 2016, pp. 1-8 (hereafter referred to as Akovaz, PTO-1449), in view of CORPHEDRA brochure (PTO-1449), and further in view of Aguettant System Prescribing information for Ephedrine HCl, rev. Oct 2015, pp. 1-2 (hereafter referred to as Aguettant).
AKOVAZ (ephedrine sulfate injection) brochure teaches an injection formulation comprising ephedrine sulfate at a concentration of 50 mg/mL in a single-use glass vial 5 mg/mL solution of ephedrine sulfate injection for Bolus Intravenous administration. The solution is in 9 mL of 5% dextrose or 0.9 % sodium chloride injection. See page 2, under 2.3. AKOVAZ teaches that an appropriate dose of the 5 mg/mL solution is withdrawn prior to bolus intraveneous administration/injection i.e teaches premixed product containing 5 mg/mL solution of ephedrine sulfate is withdrawn. See page 2, under 2.3. It is taught that AKOVAZ (ephedrine sulfate injection) is used for treatment of hypotension; increase in blood pressure after administration is taught. See page 2, under INDICATIONS AND USAGE; page 8, under CLINICAL STUDIES. Akovaz further teaches ephedrine sulfate solution to be sterile, and the pH to be adjusted with NaOH and/or acetic acid to 4.5-7.0 (p. 6, para 11). See page 6, under DESCRIPTION. Akovaz doesn’t teach a preservative is present in the solution, thereby meeting the limitation of instant claim 21. 
CORPHEDRA brochure discloses a 5 mg/mL solution of ephedrine sulfate injection for Bolus Intravenous administration. The solution is in 9 mL of 5% dextrose or sodium chloride. See page 2, under 2.3. CORPHEDRA teaches that an appropriate dose of the 5 mg/mL solution is withdrawn prior to bolus intraveneous administration i.e teaches premixed product. It is taught that CORPHEDRA (ephedrine sulfate injection) is used for treatment of hypotension. See page 2, under INDICATIONS AND USAGE; page 7, under CLINICAL STUDIES. CORPHEDRA further teaches ephedrine sulfate solution to be sterile, and the pH to be adjusted with NaOH and/or acetic acid to 4.5-7.0 (p. 6, para 11). See page 6, under DESCRIPTION. CORPHEDRA doesn’t teach a preservative is present in the solution, thereby meeting the limitation of instant claim 21.

Aguettant teaches an ephedrine HCl solution for injection packaged in a pre-filled syringe (see Title of p. 1). The solution is further taught to be packaged in a 10 mL polypropylene syringe (p. 2, see section of para 6). Aguettant teaches additional components of the ephedrine aqueous solution to include NaCl (p. 2, see section of para 6).
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have arrived at the instantly claimed sterile ephedrine solution comprising 5 mg/mL ephedrine sulfate, about 9 mg/mL NaCl, water, and having a pH range between 4.5-7, wherein the solution is sterile and packaged in a polypropylene syringe, in view of Akovaz, CORPHEDRA brochures and Aguettant. Akovaz, CORPHEDRA brochures teach preparing an ephedrine sulfate solution for injection at a concentration of 5 mg/mL by dilution of a sterile ephedrine sulfate solution with a 0.9% NaCl solution, having a pH range between 4.5 to 7, and Aguettant teaches injectable ephedrine hydrochloride solution that is packaged in polypropylene syringes. As Aguettant teaches polypropylene syringes to be suitable containers for injectable ephedrine solutions, it would have been prima facie obvious to have packaged the ephedrine sulfate solution of Akovaz and CORPHEDRA in a polypropylene syringe, with a reasonable expectation of success. 
One of ordinary skill in the art would have been motivated to obtain or prepare a ready-to-use sterile solution of 5 mg/ml of ephedrine sulfate and place or package it in a 
Regarding the recitations that the pharmaceutical product having "an initial pH level of about 4.5 to about 7 and  having, after storage at 25°C and 60% relative humidity for 12 months or after storage at 40°C and 75% relative humidity for 6 months:  a pH level within 0.5 pH units of the initial pH level” in claim 21; "wherein the shelf-stable sterilized ephedrine composition has a pH level within 0.5 pH units of the initial pH level after storage at 25°C ....." in claim 31; having an initial pH level of about 4.5 to about 7 and  having after storage at 25°C and 60% relative humidity for 12 months or after storage at 40°C and 75% relative humidity for 6 months  a pH level within 0.5 pH units of the initial pH level” in claim 33; "wherein the shelf-stable sterilized ephedrine composition has a pH level within 0.5 pH units of the initial pH level after storage at 40°C ....." in claim 32; "wherein the packaged ready-to-use single-use container has a pH level within 0.5 pH units of the initial pH level after storage at 25°C ....." in claim 38; "wherein the packaged ready-to-use single-use container has a pH level within 0.5 pH units of the initial pH level after storage at 40°C ....." in claim 39, it is pointed out that AKOVAZ, CORPHEDRA brochures in view of Aguettant renders obvious obtaining a sterile solution of 5 mg/ml of ephedrine sulfate in a syringe, and the pH to be adjusted with NaOH and/or acetic acid to 4.5-7.0; the ephedrine sulfate in a syringe will have a pH level within 0.5 pH units of the initial pH level after storage at 25°C……, will have a pH level within 0.5 pH units of the initial pH level after storage at 40°C and 75% relative humidity for 6 months; since the pH is a property of the composition, and properties are necessarily 
 	Further, as discussed above, the ephedrine sulfate solution taught by Akovaz, CORPHEDRA brochures has the same components, at the same or similar concentration ranges, and a pH range that includes the instantly claimed range, therefore, it would have been prima facie obvious that the composition taught by Akovaz would have had the same characteristics as the instantly claimed composition, recited in claims 21, 31, 32, 38, 39. The combination of references render obvious the composition, the properties are necessarily present or rendered obvious by the prior art. See MPEP 2112.01 where it is stated "Products of identical chemical composition cannot have mutually exclusive properties."
Regarding the recitations that the pharmaceutical product having, after storage at 25°C and 60% relative humidity for 12 months or after storage at 40°C and 75% relative humidity for 6 months "an ephedrine sulfate concentration of 5 mg/mL +/- 3%, and a bacterial endotoxin level not more than 7 EU/mq” in claim 21; the pharmaceutical product having, after storage at 25°C and 60% relative humidity for 12 months or after storage at 40°C and 75% relative humidity for 6 months "an ephedrine sulfate concentration of 5 mg/mL +/- 3%, and a level of (+)- 1 S,2R-ephedrine not more than 0.5 %” in claim 27; the packaged ready-to-use single-use container having, after storage at 25°C and 60% relative humidity for 12 months or after storage at 40°C and 75% relative humidity for 6 months "an ephedrine sulfate concentration of 5 mg/mL +/- 3%” in claim 33; it is pointed out that AKOVAZ and CORPHEDRA teaches that an appropriate dose of the sterile 5 mg/mL solution is withdrawn prior to bolus intraveneous administration/injection i.e 
Further, it is pointed out that AKOVAZ, CORPHEDRA brochures in view of Aguettant renders obvious obtaining a sterile solution of 5 mg/ml of ephedrine sulfate in a syringe, and the pH to be adjusted with NaOH and/or acetic acid to 4.5-7.0, and the composition will be stable and will contain ephedrine sulfate concentration of 5 mg/mL +/- 3%, and bacterial endotoxin level not more than 7 EU/mg as in instant claim 21; and will contain ephedrine sulfate concentration of 5 mg/mL +/- 3%, and a level of (+)- 1 S,2R-ephedrine not more than 0.5 %” in claim 27; and will contain an ephedrine sulfate 
Regarding the limitations of instant claims 22, 23, 24, 28, 29, 35, 36, wherein the composition is prepared by a process as in claims 22, 23, 24, 28, 29, 35, 36, these limitations are drawn to product-by-processes. Although Akovaz, and CORPHEDRA doesn’t explicitly teach the composition to be terminally sterilized, or filtering the ephedrine sulfate before inserting the ephedrine sulfate composition into the syringe, the patentability of a composition doesn’t depend on how it is produced. See MPEP 2113, where it is stated "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). As the ephedrine sulfate solution taught by Akovaz and CORPHEDRA is comprised of the same components, at the same or similar concentrations, and has a pH range that includes the instantly claimed range, the composition taught by Akovaz and CORPHEDRA appears to be the same as or very similar to the instantly claimed composition, and therefore the product-by-process limitations of claims 22, 23, 24, 28, 29, 35, 36 don’t appear to distinguish the instantly claimed composition from Akovaz, and CORPHEDRA. 
i.e teaches premixed product containing 5 mg/mL solution of ephedrine sulfate is withdrawn and placed in a container. As Aguettant teaches polypropylene syringes to be suitable containers for injectable ephedrine solutions, it would have been prima facie obvious to have packaged the ephedrine sulfate solution of Akovaz and CORPHEDRA in a polypropylene syringe, with a reasonable expectation of success. As the ephedrine sulfate solution taught by Akovaz and CORPHEDRA is comprised of the same components, at the same or similar concentrations, and has a pH range that includes the instantly claimed range, the composition taught by Akovaz and CORPHEDRA appears to be the same as or very similar to the instantly claimed composition and will be stable.
Regarding the recitation that the packaged ready-to-use single-use container wherein “the shelf-stable sterilized pharmaceutical composition has, after storage at 25 °C and 60% relative humidity for 12 months or after storage at 40 °C and 75% relative humidity for 6 months, a particulate matter level of not more than 6,000 particles having a size greater than or equal to 10 µm”  in claim 40; it is pointed out that AKOVAZ and CORPHEDRA teaches that an appropriate dose of the sterile 5 mg/mL solution is withdrawn prior to bolus intraveneous administration/injection i.e teaches premixed product containing 5 mg/mL solution of ephedrine sulfate is withdrawn and placed in a container. As Aguettant teaches polypropylene syringes to be suitable containers for injectable ephedrine solutions, it would have been prima facie obvious to have packaged 


Response to Arguments
Applicant's arguments filed on 02/17/2022 have been fully considered but they are not persuasive as discussed above and those found below.
Applicant argues that “None of the cited references disclose pH stability after extended storage, ephedrine sulfate concentration after extended storage, bacterial endotoxin levels after extended storage, or racemization/isomerization/loss of enantiomeric purity after extended storage”. Applicant’s arguments have been considered. AKOVAZ (ephedrine sulfate injection) brochure discloses a 5 mg/mL solution of ephedrine sulfate injection for Bolus Intravenous administration. The solution is in 9 mL i.e teaches premixed product containing 5 mg/mL solution of ephedrine sulfate is withdrawn and placed in a container. See page 2, under 2.3. CORPHEDRA brochure discloses a 5 mg/mL solution of ephedrine sulfate injection for Bolus Intravenous administration. The solution is in 9 mL of 5% dextrose or sodium chloride. See page 2, under 2.3. CORPHEDRA teaches that an appropriate dose of the 5 mg/mL solution is withdrawn prior to bolus intraveneous administration i.e teaches premixed product. Both Akovaz, Corphedra teach ephedrine sulfate solution to be sterile, and the pH to be adjusted with NaOH and/or acetic acid to 4.5-7.0 (p. 6, para 11). See page 6, under DESCRIPTION. As Aguettant teaches polypropylene syringes to be suitable containers for injectable ephedrine solutions, it would have been prima facie obvious to have packaged the ephedrine sulfate solution of Akovaz and CORPHEDRA comprising 5 mg/mL ephedrine sulfate, about 9 mg/mL NaCl, water, and having a pH range between 4.5-7, in a polypropylene syringe, with a reasonable expectation of success of employing the injectable ephedrine solutions for treating hypotension. The ephedrine sulfate solution taught by Akovaz, CORPHEDRA brochures has the same components, at the same or similar concentration ranges, and a pH range that includes the instantly claimed range, therefore, it would have been prima facie obvious that the composition taught by Akovaz would have had the same characteristics as the instantly claimed composition, recited in claims 21, 27, 31, 32, 38, 39. As the ephedrine sulfate solution taught by Akovaz and CORPHEDRA is comprised of the same components, at the same or similar concentrations, and has a pH range that includes the instantly claimed 
Applicant argues that “Neither Akovaz nor Corphedra discloses or even suggests syringes including a shelf-stable ready-to-use sterilized ephedrine sulfate composition. Rather, each of these references teaches withdrawing a bolus of concentrated ephedrine sulfate from a sterile glass vial and diluting the concentrated bolus with saline or dextrose to transiently form a diluted ephedrine sulfate composition for administration by injection. See Akovaz at §§ 2.3, 3, 16; Corphedra at §§ 2.3, 3, 16. Neither reference teaches or suggests sterilizing the syringes in which the diluted ephedrine compositions are housed, or storing the diluted ephedrine compositions in any vessel (let alone a syringe) for any length of time.” Applicant’s arguments have been considered, but not found persuasive as discussed above, as Aguettant teaches polypropylene syringes to be suitable containers for injectable ephedrine solutions, it would have been prima facie obvious to have packaged the sterile ephedrine sulfate solution of Akovaz and CORPHEDRA comprising 5 mg/mL ephedrine sulfate, about 9 mg/mL NaCl, water, and having a pH range between 4.5-7, in a polypropylene syringe, with a reasonable expectation of 
Applicant argues that “both references expressly teach that the syringes must not be stored for later use. Akovaz at § 16; Corphedra at § 16.” Applicant’s arguments have been considered, but not found persuasive. Akovaz at § 16; Corphedra at § 16 does not teach that the syringes must not be stored for later use. It is pointed out that Akovaz and Corphedra references teach to store 50 mg/mL of ephedrine sulfate solution (I mL clear glass vial) supplied in carton until time of use and discard unused portion.  As discussed above, it would have been prima facie obvious to have packaged the ephedrine sulfate solution of Akovaz and CORPHEDRA comprising 5 mg/mL ephedrine sulfate, about 9 mg/mL NaCl, water, and having a pH range between 4.5-7, in a polypropylene syringe, with a reasonable expectation of success of employing the injectable ephedrine solutions for treating hypotension.
Applicant argues that “Aguettant fails to cure the deficiencies of Akovaz and Corphedra. More specifically, Aguettant discloses a different drug compound (ephedrine 
Applicant argues that “the Aguettant ephedrine HCI product includes a citric acid-sodium citrate buffer that the person of ordinary skill would reasonably expect to affect storage stability. Aguettant Product Characteristics at § 6.1. Even if one of ordinary skill 



2) Claims 21, 22, 23, 24, 27, 28-29, 30, 31, 32, 33, 34, 35-36, 37, 38-39, 40 are rejected under 35 U.S.C. 103 as being unpatentable over FDA Prescribing information on label for Akovaz, publ. 2016, pp. 1-8 (hereafter referred to as Akovaz, PTO-1449), in view of CORPHEDRA brochure (PTO-1449), and further in view of Soppimat et al. (US 2020/0315955, PTO-1449).
AKOVAZ (ephedrine sulfate injection) brochure teaches an injection formulation comprising ephedrine sulfate at a concentration of 50 mg/mL in a single-use glass vial (see p. 1, para for indications & usage, dosage & administration, dosage forms & strengths; p. 8, para 16). AKOVAZ (ephedrine sulfate injection) brochure further discloses a 5 mg/mL solution of ephedrine sulfate injection for Bolus Intravenous administration. The solution is in 9 mL of 5% dextrose or 0.9 % sodium chloride injection. See page 2, under 2.3. AKOVAZ teaches that an appropriate dose of the 5 mg/mL solution is i.e teaches premixed product containing 5 mg/mL solution of ephedrine sulfate is withdrawn. See page 2, under 2.3. It is taught that AKOVAZ (ephedrine sulfate injection) is used for treatment of hypotension; increase in blood pressure after administration is taught. See page 2, under INDICATIONS AND USAGE; page 8, under CLINICAL STUDIES. Akovaz further teaches ephedrine sulfate solution to be sterile, and the pH to be adjusted with NaOH and/or acetic acid to 4.5-7.0 (p. 6, para 11). See page 6, under DESCRIPTION. Akovaz doesn’t teach a preservative is present in the solution, thereby meeting the limitation of instant claim 21. 
CORPHEDRA brochure discloses a 5 mg/mL solution of ephedrine sulfate injection for Bolus Intravenous administration. The solution is in 9 mL of 5% dextrose or sodium chloride. See page 2, under 2.3. CORPHEDRA teaches that an appropriate dose of the 5 mg/mL solution is withdrawn prior to bolus intraveneous administration i.e teaches premixed product. It is taught that CORPHEDRA (ephedrine sulfate injection) is used for treatment of hypotension. See page 2, under INDICATIONS AND USAGE; page 7, under CLINICAL STUDIES. CORPHEDRA further teaches ephedrine sulfate solution to be sterile, and the pH to be adjusted with NaOH and/or acetic acid to 4.5-7.0 (p. 6, para 11). See page 6, under DESCRIPTION. CORPHEDRA doesn’t teach a preservative is present in the solution, thereby meeting the limitation of instant claim 21.
AKOVAZ and CORPHEDRA brochure do not explicitly teach storage of 5 mg/mL solution of ephedrine sulfate in a syringe.
Soppimat et al. teaches that pre-filled glass syringes containing pharmaceutical compositions. It is taught that prefilled glass syringes containing pharmaceutical composition allow for emergency administration of drugs and allow storage of emergency drugs. See abstract. The emergency medication can be ephedrine and prefilled glass syringe contains 5 mL or 10 mL of the emergency medication. See claims 15, 16, 17, 18. It is also taught that the prefilled syringe will typically be sterilized using terminal sterilization. See para [0034].
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have arrived at the instantly claimed ephedrine solution comprising sterile 5 mg/mL ephedrine sulfate, about 9 mg/mL NaCl, water, and having a pH range between 4.5-7, wherein the solution is prefilled in a glass syringe and sterilized using terminal sterilization, in view of Akovaz, CORPHEDRA brochures and Soppimat et al.  Akovaz, CORPHEDRA brochures teach preparing an ephedrine sulfate solution for injection at a concentration of 5 mg/mL by dilution of a sterile ephedrine sulfate solution with a 0.9% NaCl solution, having a pH range between 4.5 to 7; and Soppimat et al. teaches ephedrine solution can be prefilled in glass syringes for emergency administration and allow storage; Soppimat et al. also teaches that prefilled syringe will typically be sterilized using terminal sterilization. As Soppimat et al. teaches glass syringes to be suitable containers for injectable ephedrine solutions, it would have been prima facie obvious to have packaged the ephedrine sulfate solution of Akovaz and CORPHEDRA in a glass syringe, with a reasonable expectation of success. 
One of ordinary skill in the art would have been motivated to obtain or prepare a ready-to-use sterile solution of 5 mg/ml of ephedrine sulfate and place it in a syringe with reasonable expectation of success of employing the composition for treating hypotension.
Regarding the recitations that the pharmaceutical product having "an initial pH level of about 4.5 to about 7; and  having, after storage at 25°C and 60% relative humidity for 12 months or after storage at 40°C and 75% relative humidity for 6 months:  a pH level within 0.5 pH units of the initial pH level in claim 21; "wherein the shelf-stable sterilized ephedrine composition has a pH level within 0.5 pH units of the initial pH level after storage at 25°C ....." in claim 31; "wherein the shelf-stable sterilized ephedrine composition has a pH level within 0.5 pH units of the initial pH level after storage at 40°C ....." in claim 32; having an initial pH level of about 4.5 to about 7 and  having after storage at 25°C and 60% relative humidity for 12 months or after storage at 40°C and 75% relative humidity for 6 months  a pH level within 0.5 pH units of the initial pH level” in claim 33; "wherein the packaged ready-to-use single-use container has a pH level within 0.5 pH units of the initial pH level after storage at 25°C ....." in claim 38; "wherein the packaged ready-to-use single-use container has a pH level within 0.5 pH units of the initial pH level after storage at 40°C ....." in claim 39, it is pointed out that AKOVAZ, CORPHEDRA brochures in view of Soppimat et al. renders obvious obtaining a sterile solution of 5 mg/ml of ephedrine sulfate in a syringe, and the pH to be adjusted with NaOH and/or acetic acid to 4.5-7.0. Further, as discussed above, the ephedrine sulfate solution taught by Akovaz, CORPHEDRA brochures has the same components, at the same or similar concentration ranges, and a pH range that includes the instantly claimed range, therefore, it would have been prima facie obvious that the composition taught by Akovaz would have had the same characteristics as the instantly claimed composition, recited in claims 21, 31, 32, 33, 38, 39. The combination of references render obvious the composition, the properties are necessarily present or rendered obvious by the prior art. See MPEP 2112.01 where it is stated "Products of identical chemical composition cannot have mutually exclusive properties."
i.e teaches premixed product containing 5 mg/mL solution of ephedrine sulfate is withdrawn and placed in a container. As Soppimat et al. teaches ephedrine solution can be prefilled in glass syringes for emergency administration and allow storage; Soppimat et al. also teaches that prefilled syringe will typically be sterilized using terminal sterilization, it would have been prima facie obvious to have packaged the sterile ephedrine sulfate solution of Akovaz and CORPHEDRA in a glass syringe, with a reasonable expectation of success. As the ephedrine sulfate solution taught by Akovaz and CORPHEDRA is comprised of the same components, at the same or similar concentrations, and has a pH range that includes the instantly claimed range, the composition taught by Akovaz and CORPHEDRA appears to be the same as or very similar to the instantly claimed composition and will be stable; and as Soppimat et al. teaches ephedrine solution can be ephedrine sulfate concentration of 5 mg/mL +/- 3%, and bacterial endotoxin level not more than 7 EU/mg as in instant claim 21; and will contain ephedrine sulfate concentration of 5 mg/mL +/- 3%, and a level of (+)- 1 S,2R-ephedrine not more than 0.5 %” as in claim 27; and will contain an ephedrine sulfate concentration of 5 mg/mL +/- 3%” as in claim 33 after storage at 25°C and 60% relative humidity for 12 months or after storage at 40°C and 75% relative humidity for 6 months, since these are properties of the composition.
Regarding the limitations of instant claims 22, 23, 24, 28, 29, 35, 36, wherein the composition is prepared by a process as in claims 22, 23, 24, 28, 29, 35, 36, these limitations are drawn to product-by-processes. Although Akovaz, and CORPHEDRA doesn’t explicitly teach the composition to be terminally sterilized, or filtering the ephedrine sulfate before inserting the ephedrine sulfate composition into the syringe, the patentability of a composition doesn’t depend on how it is produced. See MPEP 2113, where it is stated "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). As the ephedrine sulfate solution taught by Akovaz and CORPHEDRA is comprised of the 
Regarding the recitation in claim 33, A packaged ready-to-use single-use container comprising a stable sterilized pharmaceutical composition, it is pointed out that AKOVAZ and CORPHEDRA teaches that an appropriate dose of the sterile 5 mg/mL solution is withdrawn prior to bolus intraveneous administration/injection i.e teaches premixed product containing 5 mg/mL solution of ephedrine sulfate is withdrawn and placed in a container. As Soppimat et al. teaches glass syringes to be suitable containers for injectable ephedrine solutions and Soppimat et al. also teaches that prefilled syringe will typically be sterilized using terminal sterilization, it would have been prima facie obvious to have packaged the ephedrine sulfate solution of Akovaz and CORPHEDRA in a glass syringe, with a reasonable expectation of success. As the ephedrine sulfate solution taught by Akovaz and CORPHEDRA is comprised of the same components, at the same or similar concentrations, and has a pH range that includes the instantly claimed range, the composition taught by Akovaz and CORPHEDRA appears to be the same as or very similar to the instantly claimed composition and will be stable.
Regarding the recitation that the packaged ready-to-use single-use container wherein “the shelf-stable sterilized pharmaceutical composition has, after storage at 25 °C and 60% relative humidity for 12 months or after storage at 40 °C and 75% relative .


Response to Arguments
Applicant's arguments filed on 02/17/2022 have been fully considered but they are not persuasive as discussed above, and those found below.
Applicant argues that “Soppimat does not disclose any data teaching or even suggesting that a syringe including a ready-to-use sterilized composition comprising 5 mg/mL ephedrine sulfate, 9 mg/mL sodium chloride, no preservative, and water might be stable upon extended storage. Instead, Soppimat provides data only for succinylcholine chloride compositions-a molecule having a chemical structure unrelated to ephedrine in any relevant way……….” Applicant’s arguments have been considered, but not found persuasive. It is pointed out that Applicant is arguing against an individual reference when the rejection is based on combination of references as discussed above. Soppimat et al. was employed for its teachings that pre-filled glass syringes containing pharmaceutical composition allow for emergency administration of drugs and allow storage of emergency drugs, see abstract; Soppimat et al. also teaches that prefilled syringe will typically be sterilized using terminal sterilization. The emergency medication can be ephedrine and prefilled glass syringe contains 5 mL or 10 mL of the emergency medication. See claims 15, 16, 17, 18. As Soppimat et al. teaches glass syringes to be suitable containers for injectable ephedrine solutions, it would have been prima facie obvious to have packaged the ephedrine sulfate solution comprising sterile 5 mg/mL ephedrine sulfate, about 9 mg/mL NaCl, water, and having a pH range between 4.5-7 taught by Akovaz and CORPHEDRA in a glass syringe with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to obtain or prepare a ready-to-use 
Applicant argues that “Soppimat only provides credible evidence that compositions of a different active agent (succinylcholine chloride) having a different initial pH value (all below 4.0) are stable when stored at different conditions (5°C) and only for up to 3 months….”. Applicant’s arguments have been considered, but not found persuasive. It is pointed out that Applicant is arguing against an individual reference when the rejection is based on combination of references as discussed above. Further, it has been well-ephedrine and prefilled glass syringe contains 5 mL or 10 mL of the emergency medication. See claims 15, 16, 17, 18. AKOVAZ and CORPHEDRA teaches that an appropriate dose of the sterile 5 mg/mL solution is withdrawn prior to bolus intraveneous administration/injection i.e teaches premixed product containing 5 mg/mL solution of ephedrine sulfate is withdrawn and placed in a container. Both Akovaz, Corphedra teach ephedrine sulfate solution to be sterile, and the pH to be adjusted with NaOH and/or acetic acid to 4.5-7.0 (p. 6, para 11). See page 6, under DESCRIPTION. As Soppimat et al. teaches glass syringes to be suitable containers for injectable ephedrine solutions, it would have been prima facie obvious to have packaged the ephedrine sulfate solution of Akovaz and CORPHEDRA in a glass syringe, with a reasonable expectation of success. As the ephedrine sulfate solution taught by Akovaz and CORPHEDRA is comprised of the same components, at the same or similar concentrations, and has a pH range that includes the instantly claimed range, the composition taught by Akovaz and CORPHEDRA appears to be the same as or very similar to the instantly claimed composition and will be stable. As Soppimat et al. teaches glass syringes to be suitable containers for injectable ephedrine solutions, it would have been prima facie obvious to . One of ordinary skill in the art would have been motivated to obtain or prepare a ready-to-use sterile solution of 5 mg/ml of ephedrine sulfate and place it in a glass syringe with reasonable expectation of success of employing the composition for treating hypotension. 
As discussed above Akovaz and CORPHEDRA  in view of Soppimat et al. renders obvious instant sterilized composition in a syringe, and the composition will be stable; and will contain ephedrine sulfate concentration of 5 mg/mL +/- 3%, and bacterial endotoxin level not more than 7 EU/mg as in instant claim 21; and will contain ephedrine sulfate concentration of 5 mg/mL +/- 3%, and a level of (+)- 1 S,2R-ephedrine not more than 0.5 %” as in claim 27; and will contain an ephedrine sulfate concentration of 5 mg/mL +/- 3%” as in claim 33 after storage at 25°C and 60% relative humidity for 12 months or after storage at 40°C and 75% relative humidity for 6 months, since these are properties of the composition.
Applicant argues that “Akovaz and Corphedra expressly teach that the diluted ephedrine sulfate compositions prepared transiently in the syringe for administration must be discarded and not stored. Akovaz at § 16; Corphedra at § 16.” Applicant’s arguments have been considered, but not found persuasive. Akovaz at § 16; Corphedra at § 16 does not teach that the diluted ephedrine sulfate compositions prepared transiently in the syringe for administration must be discarded and not stored. It is pointed out that Akovaz and Corphedra references teach to store 50 mg/mL of ephedrine sulfate solution (I mL clear glass vial) supplied in carton until time of use and discard unused portion.  As  it would have been prima facie obvious to have packaged the ephedrine sulfate solution of Akovaz and CORPHEDRA comprising 5 mg/mL ephedrine sulfate, about 9 mg/mL NaCl, water, and having a pH range between 4.5-7, in a glass syringe, with a reasonable expectation of success of employing the injectable ephedrine solutions for treating hypotension.
 Applicant argues that “Soppimat expressly discloses that succinylcholine chloride compositions stored in syringes at similar conditions to the present claims were unstable: such compositions all experienced significant degradation (e.g., >5%) of succinylcholine chloride and generated significant total impurities (e.g., >2%) within just one month of storage in a syringe:……. Accordingly, one of ordinary skill could not reasonably conclude from the disclosures of Akovaz, Corphedra, and Soppimat that storing the claimed ready-to-use sterilized ephedrine sulfate compositions in syringes at 25*C and 60% relative humidity for 12 months or at 40*C and 75% relative humidity for 6 months would likely be stable”. Applicant’s arguments have been considered, but not found persuasive. It is pointed out that Applicant is arguing against an individual reference when the rejection is based on combination of references as discussed above. Soppimat et al. was employed for its teachings that pre-filled glass syringes containing pharmaceutical composition allow for emergency administration of drugs and allow storage of emergency drugs, see abstract; Soppimat et al. also teaches that prefilled syringe will typically be sterilized using terminal sterilization. The emergency medication can be ephedrine and prefilled glass syringe contains 5 mL or 10 mL of the emergency medication. See claims 15, 16, 17, 18. As Soppimat et al. teaches glass syringes to be suitable containers for injectable ephedrine solutions, it would have been prima facie obvious to have packaged the . One of ordinary skill in the art would have been motivated to obtain or prepare a ready-to-use sterile solution of 5 mg/ml of ephedrine sulfate and place it in a glass syringe with reasonable expectation of success of employing the composition for treating hypotension. As the ephedrine sulfate solution taught by Akovaz and CORPHEDRA is comprised of the same components, at the same or similar concentrations, and has a pH range that includes the instantly claimed range, the composition taught by Akovaz and CORPHEDRA appears to be the same as or very similar to the instantly claimed composition and will be stable; and as Soppimat et al. teaches ephedrine solution can be prefilled in glass syringes for emergency administration and allow storage; Soppimat et al. also teaches that prefilled syringe will typically be sterilized using terminal sterilization. Thus, Akovaz and CORPHEDRA  in view of Soppimat et al. renders obvious instant sterilized composition in a syringe, and the composition will be stable when stored in syringes at 25*C and 60% relative humidity for 12 months or at 40*C and 75% relative humidity for 6 months.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-24, 27-39, 40 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of US Application No. 17/556,904. Although the claims at issue are not identical, they are obvious over each other because the present invention is drawn to a ready-to-use composition comprising a syringe containing a sterilized composition comprising 5 mg/mL ephedrine sulfate, 9 mg/mL sodium chloride, no preservative and water. The claims of '904 are drawn to a ready-to-use packaged product comprising a syringe containing a sterilized composition comprising 5 mg/mL ephedrine sulfate, 9 mg/mL sodium chloride, no preservative and water; and a method of administering the ready-to-use composition. Instant claims and claims of ‘904 are substantially overlapping and obvious over each other.
Regarding the recitations that the pharmaceutical product having, after storage at 25°C and 60% relative humidity for 12 months or after storage at 40°C and 75% relative humidity for 6 months "an ephedrine sulfate concentration of 5 mg/mL +/- 3%, and a bacterial endotoxin level not more than 7 EU/mq” in claim 21; the pharmaceutical product having, after storage at 25°C and 60% relative humidity for 12 months or after storage at 40°C and 75% relative humidity for 6 months "an ephedrine sulfate concentration of 5 mg/mL +/- 3%, and a level of (+)- 1 S,2R-ephedrine not more than 0.5 %” in claim 27; the packaged ready-to-use single-use container having, after storage at 25°C and 60% 
Regarding the recitation that the packaged ready-to-use single-use container wherein “the shelf-stable sterilized pharmaceutical composition has, after storage at 25 °C and 60% relative humidity for 12 months or after storage at 40 °C and 75% relative humidity for 6 months, a particulate matter level of not more than 6,000 particles having a size greater than or equal to 10 µm” in claim 40, ‘904. renders obvious instant sterilized composition in a syringe, and the composition will contain after storage at 25 °C and 60% relative humidity for 12 months or after storage at 40 °C and 75% relative humidity for 6 months, a particulate matter level of not more than 6,000 particles having a size greater than or equal to 10 µm, since these are properties of the composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Prior Art Made of Record:
US "20050021092"…para [0279]-[280], ephedrine sulfate;




Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shobha Kantamneni, Ph.D whose telephone number is 571-272-2930.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627